PER CURIAM:
Jimmy Rule King appeals the district court’s order dismissing his complaint without prejudice for failure to comply with a court order. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because King’s informal brief raises no issues challenging the district court’s disposition, King has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.